Name: Commission Regulation (EEC) No 2857/90 of 3 October 1990 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing under an aid programme organized by a Member State and repealing Regulation (EEC) No 731/88
 Type: Regulation
 Subject Matter: food technology;  trade policy;  marketing;  prices
 Date Published: nan

 4. 10 . 90 Official Journal of the European Communities No L 274/5 COMMISSION REGULATION (EEC) No 2857/90 of 3 October 1990 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing under an aid programme organized by a Member State and repealing Regulation (EEC) No 731/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, agencies first to sell meat which has been in storage longest ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, HAS ADOPTED THIS REGULATION : Whereas the French intervention agency holds stocks of bone-in beef ; whereas, in view of the high storage costs, an extension of the storage period for the meat should be avoided ; whereas the French Government has organized a food-aid programme providing for the export of processed products to certain third countries ; whereas certain quantities of the abovementioned intervention meat should be put up for sale with a view to such processing ; Article 1 1 . In the framework of a national food-aid programme the French intervention agency is authorized to sell 500 tonnes of forequarters, this with a view to their processing and at the prices indicated in the Annex. 2. Subject to the provisions of this Regulation, the sale shall take place in accordance with Regulations (EEC) No 2173/79 and (EEC) No 2182/77. 3 . The intervention agencies shall first sell products which have been in storage longest.Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 98/69 (3), as amended by Regulation (EEC) No 429/77 (4), provides that the selling prices of frozen beef and veal bought in by the intervention agencies may be fixed in advance ; whereas it is appropriate to make use of this system of selling ; Whereas this sale should be organized in accordance with the provisions of Commission Regulation (EEC) No 2173/79 (*), as amended by Regulation (EEC) No 1809/87 (6), and Commission Regulation (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 3988/87 (4), subject to special exceptions provided for in this Regulation ; Article 2 1 . The purchase applications are not Valid unless they are submitted by the competent authority in France . 2. Purchase applications shall not indicate the warehouse or warehouses where the products applied for are stored. 3 . The securities provided for in Article 15 ( 1 ) of Regulation (EEC) No 2173/79 and Article 4 ( 1 ) of Regulation (EEC) No 2182/77 shall not be lodged. 4. The competent national authorities mentioned in paragraph 1 may designate one or more agents to carry out the processing of the intervention meat into specified products and the subsequent exportation of those products. 5 . The competent national authorities mentioned in paragraph 1 shall take the necessary measures to ensure that the processed products may be identified at all times as part of the food-aid programme. Whereas, in order to ensure the economic management of the stocks, provision should be made for intervention (  ) OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ -No L 14, 21 . 1 . 1969, p. 2. (4) OJ No L 61 , 5 . 3 . 1977, p. 18 . Is) OJ No L 251 , 5. 10 . 1979, p. 12. (4) OJ No L 170, 30. 6. 1987, p. 23 . 0 OJ No L 251 , 1 . 10 . 1977, p. 60 . ( «) OJ No L 376, 31 . 12. 1987, p. 31 . No L 274/6 Official Journal of the European Communities 4. 10 . 90 6. The competent national authorities mentioned in paragraph 1 shall take the necessary measures to ensure that the meat purchased under this Article is processed into specified products and subsequently exported as food aid within 180 days from the date of conclusion of the contract with the intervention agency. Furthermore, where possible, the competent national authorities mentioned in paragraph 1 shall seek assurances that the products concerned will be consumed in the country of destination as laid down in the food-aid programme. Article 3 Regulation (EEC) No 731 /88 is hereby repealed. Article 4 This Regulation shall enter into force on 8 October 1990. This "Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission  ( No L 274/74. 10. 90 Official Journal of the European Communities ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precio de venta expresado en ecus por 100 kg Salgspris i ECU/100 kg af produkterne Verkaufspreise in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ 100 kg ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Selling price in ecus per 100 kg of product Prix de vente en Ã ©cus par 100 kilogrammes de produit Prezzi di vendita in ecu per 100 kg di prodotti Verkoopprijzen in ecu per 100 kg produkt PreÃ §o de venda expresso em ecus por 100 kg FRANCE  Quartiers avant, provenant de : catÃ ©gorie A/C, classe U, R ou O 70,0 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Aiev9i)v&lt;rsig tÃ v Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã ¿Ã ¼Ã Ã ½ nap £|i6d&lt;re(t&gt;;  Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ os dos organismos de intervenÃ Ã £Ã ¿ FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 (tÃ ©l . : 45 38 84 00, tÃ ©lex : 26 06 43)